

114 SRES 190 IS: Encouraging reunions of Korean Americans who were divided by the Korean War from relatives in North Korea.
U.S. Senate
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 190IN THE SENATE OF THE UNITED STATESJune 3, 2015Mr. Kirk (for himself and Mr. Warner) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONEncouraging reunions of Korean Americans who were divided by the Korean War from relatives in
			 North Korea.
	
 Whereas the division of the Korean Peninsula into the Republic of Korea (referred to in this preamble as South Korea) and the Democratic People’s Republic of Korea (referred to in this preamble as North Korea) separated more than 10,000,000 Koreans from family members;
 Whereas since the signing of the Korean War armistice agreement on July 27, 1953, there has been little to no contact between Korean Americans and family members who remain in North Korea;
 Whereas North and South Korea first agreed to divided family reunions in 1985 and have since held 19 face-to-face reunions and 7 video link reunions;
 Whereas those reunions have subsequently given approximately 22,000 Koreans the opportunity to briefly reunite with loved ones;
 Whereas the most recent family reunions between North Korea and South Korea took place in February 2014 after a suspension of more than 3 years;
 Whereas the United States and North Korea do not maintain diplomatic relations and certain limitations exist for Korean Americans to participate in inter-Korean family reunions;
 Whereas more than 1,700,000 people of the United States are of Korean descent; Whereas the number of first generation Korean and Korean American divided family members is rapidly diminishing given advanced age;
 Whereas many Korean Americans with family members in North Korea have not seen or communicated with their relatives in more than 60 years;
 Whereas Korean Americans and North Koreans both continue to suffer from the tragedy of being divided from loved ones;
 Whereas the inclusion of Korean American families in the reunion process would constitute a positive humanitarian gesture by North Korea and contribute to the long-term goal of peace on the Korean Peninsula shared by the governments of North Korea, South Korea, and the United States;
 Whereas the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 3) requires the President, every 180 days, to submit to Congress a report on efforts, if any, of the United States Government to facilitate family reunions between United States citizens and their relatives in North Korea; and
 Whereas in the Continuing Appropriations Act, 2011 (Public Law 111–242; 124 Stat. 2607), Congress urged the Special Representative on North Korea Policy, as the senior official handling North Korea issues, to prioritize the issues involving Korean divided families and, if necessary, to appoint a coordinator for such families: Now, therefore, be it
	
 That the Senate— (1)recognizes the significance of the past willingness of North Korea to resume reunions of divided family members between North Korea and South Korea;
 (2)encourages North Korea to permit reunions between Korean Americans and their relatives still living in North Korea;
 (3)calls on the Secretary of State to further prioritize efforts to reunite Korean Americans with their divided family members;
 (4)acknowledges the efforts of the American Red Cross to open channels of communication between Korean Americans and their family members who remain in North Korea;
 (5)encourages the Government of South Korea to include United States citizens in future family reunions planned with North Korea; and
 (6)praises humanitarian efforts to reunite all individuals of Korean descent with their relatives and engender a lasting peace on the Korean Peninsula.